                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JAY STEVENSON,                                )
                                              )
            Plaintiff,                        )
                                              )
    v.                                        ) CIVIL ACTION NO. 1:19-CV-960-WHA
                                              )
HOUSTON COUNTY, et al.,                       )
                                              )
            Defendants.                       )

                                            ORDER

         On January 10, 2020, the Magistrate Judge entered a Recommendation (Doc. #5)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. This case is DISMISSED without prejudice for Plaintiff’s failure to provide a

current address as ordered by this court.

         A separate Final Judgment will be entered.

         DONE this 30th day of January, 2020.




                               /s/ W. Harold Albritton
                               SENIOR UNITED STATES DISTRICT JUDGE
